Citation Nr: 1703524	
Decision Date: 02/06/17    Archive Date: 02/15/17

DOCKET NO.  11-11 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES


1.  Entitlement to service connection for an upper back disorder.

2.  Entitlement to service connection for a bilateral shoulder disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. Barner, Counsel


INTRODUCTION

The Veteran served on active duty from September 1953 to September 1962.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

A hearing was held at the RO before the undersigned Veterans Law Judge in July 2014.  A transcript of this hearing is associated with the electronic record.  

The Board remanded the case for further development in September 2014.  The case has since been returned to the Board for appellate review.

The Board notes that the Veteran was represented by the Disabled American Veterans during the July 2014 hearing.  However, a VA Form 21-22 was subsequently received that was signed that same month, which appointed Texas Veterans Commission as his representative.  On December 22, 2016, the Board sent a letter to the Veteran explaining that his most recent VA Form 21-22 was in favor of Texas Veterans Commission, although Disabled American Veterans had represented him during the hearing and later submitted an October 2016 informal hearing presentation on his behalf.  The Veteran was notified that he could only be represented by one service organization on the same issue at the same time, and he was informed of his options.  38 C.F.R. § 14.631.  He was also advised that the Board would assume he wanted the Texas Veterans Commission to continue as his representative if no response was received within 30 days.  Accordingly, because no response has been received, the Board will proceed with Texas Veterans Commission as the representative in this case.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Following the September 2014 remand, the Veteran was afforded a VA examination in February 2016.  The examiner diagnosed him with a lumbar spine disorder, specifically diffuse idiopathic skeletal hyperostosis (DISH); however, there was no discussion of any diagnosis of a current shoulder as requested in the remand directives.  Moreover, the examiner opined that it is less likely than not that the claimed back/shoulder conditions were incurred in service.  In so doing, he stated that "there exists limited treatment records that validate this related to position in foxholes during the service."  However, there was no discussion of the service treatment records documenting the Veteran's reported discomfort between his shoulders and sprain to his cervical spine in relation to the 1956 motor vehicle accident in service.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  For these reasons, the Board finds that remand is necessary for another VA examination and medical opinion.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his upper back and shoulders.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding VA medical records.

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any upper back and bilateral shoulder disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions. 

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  The examiner should elicit a full history from the Veteran and consider the Veteran's lay statements of record.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify all current upper back and left shoulder disorders.

For each disorder identified, the examiner should opine as to whether it is at least as likely as not that the disorder is causally or etiologically related to his military service, to include his positioning in foxholes during service as well as his symptomatology therein.  

In rendering this opinion, the examiner should also consider the service treatment records noting the Veteran's reported discomfort between his shoulders and pain and tenderness in the upper thoracic spine following a motor vehicle accident in 1956.   

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, the examiner must be provided access to the Veteran's claims folder, to include Virtual VA and VBMS as necessary.

3.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case, and an appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




